     Case 2:17-cv-00822-JAM-AC Document 94-1 Filed 03/22/19 Page 1 of 2

 1   LYNNE C. HERMLE (STATE BAR NO. 99779)
     lchermle@orrick.com
 2   ORRICK, HERRINGTON & SUTCLIFFE LLP
     1000 Marsh Road
 3   Menlo Park, CA 94025-1015
     Telephone:   650 614 7400
 4   Facsimile:   650 614 7401
 5   JULIE A. TOTTEN (STATE BAR NO. 166470)
     jatotten@orrick.com
 6   LEO MONIZ (STATE BAR NO. 285571)
     lmoniz@orrick.com
 7   ORRICK, HERRINGTON & SUTCLIFFE LLP
     400 Capitol Mall, Suite 3000
 8   Sacramento, CA 95814-4497
     Telephone:    916 447 9200
 9   Facsimile:    916 329 4900
10   Attorneys for Defendant
     GENENTECH, INC.
11

12                                   UNITED STATES DISTRICT COURT
13                                   EASTERN DISTRICT OF CALIFORNIA
14

15   TIMOTHY PRUITT,                                  Case No. 2:17-CV-00822-JAM-AC

16                      Plaintiff,                    [PROPOSED] ORDER GRANTING
                                                      DEFENDANT GENENTECH, INC.’s
17            v.                                      MOTION IN LIMINE NO. 1 TO
                                                      EXCLUDE EVIDENCE OF
18   GENENTECH, INC.; AND DOES 1                      DISCRIMINATION COMPLAINTS
     THROUGH 10, INCLUSIVE,                           AND INVESTIGATIONS THEREOF
19
                        Defendants.                   Date:        April 1, 2019
20                                                    Time:        9:00 a.m.
                                                      Courtroom:   6, 14th floor
21                                                    Judge:       Hon. John A. Mendez

22                                                    Date Action Filed: April 19, 2017
                                                      Trial Date: April 1, 2019
23

24

25

26

27

28
                                                                   PROPOSED ORDER GRANTING DEFENDANT
                                                                     GENENTECH’S MOTION IN LIMINE NO. 1
                                                                            CASE NO. 2:17-CV-00822-JAM-AC
     4147-3333-3019.1
     Case 2:17-cv-00822-JAM-AC Document 94-1 Filed 03/22/19 Page 2 of 2

 1            Having considered Defendant Genentech, Inc.’s (“Genentech”) Motion in Limine No. 1 to

 2   Exclude Evidence of Discrimination Complaints and Investigations Thereof (“Motion in Limine

 3   No. 1”), the materials lodged therewith, the other papers and pleadings on file herein, and any

 4   oral argument at the hearing on Motion in Limine No. 1, the Court hereby finds there are

 5   compelling reasons to grant Genentech’s Motion in Limine No. 1.

 6            Accordingly, Genentech’s Motion in Limine No. 1is GRANTED, as follows:

 7            All evidence, testimony, and argument concerning the details or substance of Plaintiff

 8   Timothy Pruitt’s complaints of race discrimination at Genentech, the alleged conduct underlying

 9   those complaints, and Genentech’s investigation into those complaints, beyond the basic facts that
10   Pruitt complained to Genentech’s Employee Relations department of race discrimination by

11   Williams and then Graeff, the dates of the complaints, the persons who investigated the

12   complaints, and the ultimate outcome, are inadmissible.

13            IT IS SO ORDERED.

14   Dated: ________________, 2019.
15
                                                                   Honorable John A. Mendez
16                                                               United States District Court Judge
17

18

19
20

21

22

23

24

25

26

27

28
                                                                      PROPOSED ORDER GRANTING DEFENDANT
                                                     -1-                GENENTECH’S MOTION IN LIMINE NO. 1
                                                                               CASE NO. 2:17-CV-00822-JAM-AC
     4147-3333-3019.1
